DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 2 & 5 - 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Takakusaki (US 2002/0196434 A1) teaches a method of inspecting the state of a cap (#1) that is fitted to the neck of a bottle (#30); wherein an inspection method (see ¶ [0067] – [0072]) ensures the proper alignment of a cap (#1) and a bottle neck (#20) using a determined angular displacement between the two features (See Figs 6-7. See further ¶ [0073] – [0076]). However, Takakusaki does not specifically teach wherein said control means calculate an angular displacement (P) between said first orientation of said base support and said second orientation of said cap calculated by comparing said images with said specimen image and said auxiliary control system rotates said spindle holding said cap by said angular displacement (P) in order to align said base support and said cap before coupling them, in order to facilitate a cutting on the at least one tab by a cutting member placed in a predetermined position along the assembly path, as per claim 1.
Uchida (JP 09169392 A) teaches an imaging system that aligns a pilfer-proof cap (#20) and a container base (#10) utilizing a series of cameras (#220). However, Uchida does not specifically teach wherein said control means calculate an angular displacement (P) between said first orientation of said base support and said second orientation of said cap calculated by comparing said images with said specimen image and said auxiliary control system rotates said spindle holding said cap by said angular displacement (P) in order to align said base support and said cap before coupling them, in order to facilitate a cutting on the at least one tab by a cutting member placed in a predetermined position along the assembly path, as per claim 1.
Nakamura (JP 2000327086 A) teaches a system for aligning a cap (#2) and a container (#1) mouth with the aid of a camera system (#15) which detects markings (see Fig 2) on the container and the cap. However, Nakamura does not specifically teach wherein said control means calculate an angular displacement (P) between said first orientation of said base support and said second orientation of said cap calculated by comparing said images with said specimen image and said auxiliary control system rotates said spindle holding said cap by said angular displacement (P) in order to align said base support and said cap before coupling them, in order to facilitate a cutting on the at least one tab by a cutting member placed in a predetermined position along the assembly path, as per claim 1.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2 & 5 - 10, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731                                                                                                                                                                                           
--